ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_02_FR.txt. 108

OPINION INDIVIDUELLE DE M. LACHS
[Traduction]

Après avoir analysé les différentes thèses en présence, la Cour laisse de
côté l’accord conclu entre l'Organisation mondiale de la Santé et l'Egypte
le 25 mars 1951, ainsi que l’applicabilité d’une de ses dispositions (la
section 37), ou plutôt d’une partie de celle-ci, au cas où l'OMS ou l'Egypte
souhaite que le Bureau régional, actuellement situé à Alexandrie, soit
transféré hors d'Egypte.

Ainsi que l'indique son titre, l’accord dont il s’agit est un « accord entre
l'Organisation mondiale de la Santé et le Gouvernement de l'Egypte pour
déterminer les privilèges, immunités et facilités accordés en Egypte par le
Gouvernement à l'Organisation, aux représentants de ses Membres, à ses
experts et à ses fonctionnaires » et, comme le précise le préambule, « no-
tamment en ce qui concerne les arrangements pour la région de la Médi-
terranée orientale », formule qui désigne le Bureau régional à Alexandrie.
Ledit accord appartient à cette catégorie d’instruments qui se sont mul-
tipliés, ces dernières années, avec la naissance et le développement des
organisations internationales, et qui ont été conclus entre ces organisations
et les Etats sur le territoire desquels se trouvent leurs bureaux. Mais même
en ne jetant qu’un regard rapide sur ces nombreux accords, on parvient à la
conclusion qu'ils constituent un ensemble des plus hétérogènes. En con-
séquence, quelles que soient les analogies qu’on puisse établir entre ces
accords, elles ne changent rien au fait que celui de 1951 ne consacre aucune
décision portant établissement du Bureau à Alexandrie. L’accord se dis-
tingue de beaucoup d’autres instruments dont le but proclamé est l’éta-
blissement et emplacement d’un siège, comme l’accord conclu entre
l'Organisation des Nations Unies et les Etats-Unis d'Amérique en vue
d’assurer l'exécution de la décision d’établir « le siège de l'Organisation des
Nations Unies dans la ville de New York, et de régler les questions
soulevées par cette décision » (préambule ; voir aussi art. 2). Il ressort
d’une analyse plus poussée qu’un très grand nombre des dispositions de
l'accord de 1951 sont identiques à celles de la convention de 1947 sur les
privilèges et immunités des institutions spécialisées, que Egypte ne devait
ratifier qu’en 1954. D’autre part, si le Bureau régional n’est mentionné
qu’incidemment dans l’accord de 1951, c’est bien parce que la présence de
ce Bureau à Alexandrie y est considérée comme un fait accompli — ce que
l'accord ne fait que confirmer implicitement — et que l'établissement pro-
prement dit appartient au passé. Il s’ensuit que cet instrument ne concer-
nait en rien l'établissement du Bureau.

Cette opinion est confirmée par le déroulement des faits, dont il ressort
que l'établissement du Bureau régional à Alexandrie a pour origine une
invitation faite en 1946 par le Gouvernement égyptien. Divers organes de

39
INTERPRETATION DE L’ACCORD (OP. IND. LACHS) 109

POMS y ont donné suite en se fondant en particulier sur un rapport du
Comité régional de la Méditerranée orientale ; et ce processus était achevé
lorsque le Bureau a commencé finalement à fonctionner le 1er juillet 1949.
Ainsi donc, à la suite d’une série d’actes de l'OMS et de l'Egypte, accomplis
depuis 1946, l'OMS a hérité un bureau préexistant, par voie d'intégration,
au moment où ce bureau est devenu partie intégrante d’une organisation
régionale, en 1949. Compte tenu des conséquences juridiques nécessaires
de ces actes des autorités compétentes, pris en eux-mêmes, il est vain de
parler d’un accord imparfait comportant des lacunes criantes ou d’une
situation de fait à régulariser. On peut donc considérer l’accord de 1951
comme apportant la dernière touche, du point de vue des facilités dont
POMS devait disposer en Egypte, sans le considérer comme un élément
indispensable de l'établissement du Bureau régional. Cet accord peut avoir
facilité les choses. Ce n’était pas un acte constitutif dont dépendait le
fonctionnement du Bureau d'Alexandrie.

Le corollaire de ce qui précède est que l’accord de 1951 ne joue pas s’il est
mis fin à l’activité du Bureau d'Alexandrie, que ce soit par transfert de ses
fonctions ou autrement. De même que cet accord n’est pas applicable dans
son ensemble en pareil cas, ses différentes parties, y compris sa section 37,
ne le sont pas davantage. Il est à noter pourtant que, dans l’accord, c’est la
section 37 qui cerne de plus près le problème de l'extinction, encore que
celle que vise le mot « dénoncé » n’est pas la fin des fonctions du Bureau
régional mais, en fait, l'expiration des dispositions spéciales relatives aux
privilèges, immunités et facilités dont l'OMS jouit en Egypte, en plus de
ceux de la convention de 1947. Il faut donc supposer que la Cour a été
invitée, par la requête pour avis consultatif, à rechercher si le transfert du
Bureau régional obligerait à mettre effectivement fin à l’accord de 1951 et,
dans laffirmative, si la section 37 entrerait en jeu.

Il est raisonnable de se poser ces questions, que l’accord de 1951 régisse
ou non les conditions d’un tel transfert ; en effet, comme je l’ai dit, la
cessation des activités du Bureau d'Alexandrie n’entrainerait pas inéluc-
tablement l'extinction de l’accord. Les rares dispositions de celui-ci qui
deviendraient alors sans objet seraient largement compensées en nombre
par celles qui pourraient encore s'appliquer.

C’est peut-être parce que la formulation de la section 37 est le résultat
d’un compromis longuement recherché que le sens de cette disposition a
suscité des divergences de vues. Son analyse ne soulève pourtant pas de
graves difficultés. Certes, le libellé est elliptique : d’une phrase à l’autre, on
passe des « consultations » sur les « modifications » aux « négociations ».
Cette terminologie changeante fait penser que la deuxième phrase de la
section 37, qui en est un élément constitutif, vise des discussions harmo-
nieuses relatives à des modalités, tandis que la troisième envisage une
seconde phase, sur laquelle plane un risque d’échec, à laquelle on peut
mettre un point final moyennant préavis de deux ans.

Or la question posée à la Cour ne porte que sur les clauses de négociation

40
INTERPRETATION DE L’ACCORD (OP. IND. LACHS) 110

et de préavis. On peut donc en déduire que la condition de consultation
n’entre pas en jeu. Mais en détachant la dernière phrase de la première on
fausse l’ensemble de la section, laquelle vise surtout des consultations sur
d’éventuelles modifications de l'accord, étant sous-entendu que celui-ci
reste en vigueur. I] importe au surplus de ne pas négliger la phrase relative
aux consultations, puisque c’est cette phrase qui précise dans quelle
« éventualité » la section joue. Cette « éventualité » est celle où l’une ou
l’autre partie demande une revision de l’accord du 25 mars 1951. Même s’il
faut donner au terme « revision » un sens très large, proche de l’acte par
lequel on « revoit » un accord — comme d’aucuns le prétendent — la
portée en est ici sensiblement restreinte par l'emploi du mot « modifica-
tions » ; en effet, ce dernier terme ne peut viser que des changements
apportés à des dispositions particulières.

En définitive, la dernière phrase de la section 37 ne peut pas être isolée,
ni considérée comme renfermant des dispositions sur les « négociations et
le préavis » applicables en dehors de toute demande de revision par
modification, par opposition à un préavis de dénonciation ou à un acte
visant à mettre fin en pratique à l'accord. Telle semble être la conclusion
incontestable découlant du sens ordinaire à attribuer aux mots, considérés
dans tout leur contexte. Imposer une autre interprétation de ces termes
serait défier la grammaire, la logique et le bon sens.

Je me suis appesanti sur l’interprétation de la section 37 parce que,
d’après moi, avis consultatif ne met pas suffisamment l’accent sur le fait
élémentaire que, pour qu’une partie quelconque de la section 37 soit
applicable au cas où l’on « souhaite » transférer le Bureau régional hors
d'Egypte, il faut que l'expression d’un tel souhait puisse être assimilée à
une demande de « revision » par « modification » de l'accord.

A mon avis, et J'espère que l'analyse qui précède l’a bien montré, cette
possibilité n'existe pas, si bien que, si la première question avait été laissée
sous sa forme originale, jy aurais répondu négativement.

La Cour, comme je l’ai dit au début. a toutefois choisi de laisser de côté
l’accord de 1951 et toutes ses dispositions pour examiner un problème de
portée plus générale, sur lequel je voudrais ajouter quelques observa-
tions.

En l'espèce, on se trouve devant le désir de la majorité des Etats membres
d’une organisation régionale de l'OMS de voir le siège de cet organe
administratif de l'Organisation transféré dans un autre pays. Or, ce trans-
fert n’est plus négociable compte tenu des motifs invoqués à son appui. Il
s’agit de toute évidence de motifs politiques qui traduisent un profond
désaccord entre l'Etat hôte et d’autres Etats de la région, désaccord sou-
ligné tant au cours des réunions tenues par l'OMS qu’au cours de la
présente procédure. Il faut toutefois rappeler que la Cour n’a pas été invitée
à donner son avis sur la valeur, juridique ou autre, de la proposition de
transfert, ni sur la question de savoir si ce transfert est possible ou sou-
haitable ; la Cour n’a tout au plus à connaître que de ses conditions et
modalités. Cela étant entendu, elle a laissé de côté l’accord de 1951 et défini
sa tâche comme consistant en un examen des principes et règles juridiques

4i
INTERPRETATION DE L’ACCORD (OP. IND. LACHS) 111

applicables en cas de transfert. La Cour a cherché a formuler ces principes
et règles sur une base à la fois plus large et plus concrète, à savoir en
fonction de la relation existant par le passé entre l'OMS et l'Egypte.

Dire qu’une organisation intergouvernementale, en tant que nouveau
sujet de droit international créé par des Etats, acquiert de ce fait un statut
spécial par rapport à ces Etats, c'est énoncer une évidence. Alors qu’elle
demeure sous leur dépendance, dans la mesure où elle représente leur
volonté collective et est soumise à cette volonté, ses décisions risquent de
s’opposer, et de fait s'opposent souvent, à la volonté de certains de ses
membres. Son siège et ses autres bureaux étant en général situés non dans
un no man’s land mais sur le territoire d’un Etat, cela crée des relations qui
ne peuvent qu'être le reflet des accords ou, parfois, des désaccords mutuels.
Lorsque l’organisation détermine, éventuellement en consultation avec des
pays hôtes possibles, les conditions dans lesquelles son siège ou un bureau
régional pourrait s'établir dans une localité donnée, ou les conditions de
transfert d’un pays dans un autre, et lorsqu'elle prend les décisions cor-
respondantes, cette organisation donne simplement suite à la volonté
collective de ses membres. Il faut donc la considérer comme devant agir
non sous une quelconque tutelle, mais uniquement selon des règles
de droit : lorsqu'il existe un accord établissant le siège, conformément à
cet accord ; en l’absence d’accord applicable, conformément aux prin-
cipes de droit découlant de cette nouvelle institution, l’organisation inter-
nationale, et de ses rapports avec certains Etats. Un nombre considé-
rable d’accords actuellement en vigueur, bien que différents dans leurs
details, précisent que l’organisation a le droit de décider de transférer
un siège (qu'il s'agisse de son siège ou de celui d’un bureau régional).
Ce siège n’est donc pas immobilisé et les Etats hôtes doivent en être
conscients.

En l'espèce, l'Organisation mondiale de la Santé se trouve confrontée au
souhait de dix-neuf membres de l’organisation régionale de la Méditerra-
née orientale qui demandent le transfert du Bureau de cette organisation
dans un autre pays. Si l’Assemblée mondiale de la Santé approuve cette
recommandation, l'Organisation devra suivre une ligne de conduite rai-
sonnable. En particulier, il ne faudra pas perdre de vue tous les accords
relatifs à la cessation des services d’un certain nombre de fonctionnaires,
tous les accords locaux relatifs aux bâtiments, les baux et autres arrange-
ments du même ordre. Tout en conservant son entière indépendance pour
ce qui est de l’adoption de la décision de base, Organisation mondiale de
la Santé devra consulter l'Egypte sur les modalités et les aspects techniques
du transfert. Le pays hôte, pour sa part, devra faciliter la mise en œuvre
d’une telle décision, attendu qu’en tant que membre de l’Organisation il est
dans son intérêt, élément de l'intérêt collectif, de réduire à un minimum les
perturbations des services en cause, une fois le transfert décidé. Considé-
rant qu’une telle décision traduit la volonté collective de l'Organisation, je
doute qu’il y ait une obligation ou même une nécessité de négocier avec
l'Etat hôte. Affirmer le contraire est selon moi inconciliable avec le statut

42

 
INTERPRÉTATION DE L’ACCORD (OP. IND. LACHS) 112

des Etats membres au sein d’une organisation. Par contre, il est en principe
réellement nécessaire de procéder à des consultations en vue de mettre fin
dans l’ordre aux tâches accomplies et, partant, d’en permettre la reprise
rapide au nouveau siège.

Il faut rappeler que la requête pour avis consultatif a été soumise à la
Cour alors que la question était examinée par plusieurs organes de l'OMS.
Le 12 mai 1979, le sous-comité À de la Méditerranée orientale était
convoqué à Genève à la demande d’un certain nombre de gouvernements ;
la question était déjà inscrite à l’ordre du jour du Conseil exécutif de l'OMS
et d’un groupe de travail chargé d’étudier tous les aspects de la question. Le
rapport du groupe de travail a été soumis à la dernière Assemblée mondiale
de la Santé et le sous-comité A susmentionné, après avoir examiné les
renseignements contenus dans ce rapport, a adopté une résolution deman-
dant le transfert du Bureau régional à Amman. A noter que cette résolu-
tion, soumise à l’Assemblée, parle d’un transfert « le plus tôt possible », ce
qui donne de toute évidence à entendre que la décision doit être appliquée
dans des conditions raisonnables.

Il est donc clair que, un comité régional de l'OMS ayant exprimé le
souhait de transférer le siège de son organe administratif, l’Assemblée
mondiale de la Santé doit maintenant étudier la question et prendre une
décision conformément aux dispositions de sa Constitution et de son
règlement. Si l’Assemblée décide le transfert, les organes exécutifs de
l'OMS devront l’effectuer de manière ordonnée, en mettant fin aux acti-
vités du Bureau d'Alexandrie dans un délai raisonnable, lequel devrait être
selon moi une question de mois, compte tenu du temps qui s’est écoulé
depuis que la proposition a été faite pour la première fois.

C’est en interprétant ainsi la situation que j’ai pu me rallier à la réponse
de la Cour à la première question. Je ne me propose pas d’examiner la
réponse à la deuxième qui, à mon avis, est redondante et a eu pour effet de
donner trop d'importance à certaines conclusions, notamment celles du
paragraphe 49 de l’avis consultatif.

Je terminerai par une remarque d’ordre plus général, ayant un rapport
indirect avec la présente espèce. L'analyse confirme, comme je l’ai suggéré
au début de mes considérations, que ce nouveau type de relations entre des
Etats hôtes et des organisations internationales, entérinées par une nou-
velle catégorie de traités dénommés accords de siège, comprend des élé-
ments très hétérogènes. Un grand nombre d'accords de ce type ont été
conclus et représentent un chapitre important du catalogue des traités
contemporains ; ils contiennent des contradictions frappantes, certaines
étant fondées, compte tenu des particularités de l’espèce, d’autres étant de
toute évidence dues à un défaut de vigilance des juristes. Il ne fait pas de
doute que cela peut nuire au bon fonctionnement des organisations inter-
nationales et peut constituer une source de malentendus, d’interprétations
erronées, voire de conflits et pas seulement en cas de proposition de
transfert. Une plus grande précision et une meilleure compréhension, un
plus grand soin apporté aux formules juridiques et l'introduction d’une

43
INTERPRÉTATION DE L’ACCORD (OP. IND. LACHS) 113

certaine uniformité chaque fois que cela est souhaitable seraient favo-
rables à l’établissement de relations satisfaisantes entre Etats hôtes et
organisations internationales, au bon fonctionnement de ces dernières et à
l'efficacité des règles de droit.

(Signé) Manfred LACHS.

44
